Carleton, J.,

delivered the opinion of the court.
The plaintiff avers, in substance, that he was employed as counsel by defendants, in a suit to which they were parties, instituted in the District Court, in order to effect a partition of a succession, to one third of which they were entitled ; that his compensation was made to depend upon establishing a forfeiture of the portions of the other heirs, by reason of. their having embezzled the estate ; that he proved the embezzlement, but obtained judgment for his clients for only the third; that he appealed to the Supreme Court with their approbation, but that they, nevertheless, caused the appeal to be dismissed without his consent; that his services were fixed, by agreement, at ten per cent, on the amount that might be recovered, the whole estate being worth thirty thousand dollars.
The defendants admit the agreement to give ten per cent, upon the amount that might be recovered, but aver, that they never wished or intended to recover more than one third of the estate, which was allowed them by the judgment of the District Court; that the appeal taken by the petitioner, was unwise and endangered their rights; that they were compelled to employ other counsel to dismiss it, and conclude by averring that they had paid him one thousand dollars, which they allege to be an ample compensation for his services.
There was a verdict and judgment for the defendants, and the plaintiff appealed.
After a careful examination of the testimony coming up with the record, and the points raised in argument by the *321counsel on both sides, it appears to us that substantial justice has been done between the parties, and that it is not our duty to disturb the verdict and judgment rendered below.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.